Mr. Justice Holdom delivered the opinion of the court. In this action plaintiff, a journeyman baker, sued his employer, a master baker, for breach of a contract 'of employment, and on a trial before the court had his damages assessed at $85, and judgment was entered against defendant for that sum, in an effort to reverse which judgment defendant prosecutes this writ of error. The learned trial judge made the following finding of fact: That plaintiff and defendant entered into a verbal contract May 3,1914, whereby defendant agreed to employ plaintiff and plaintiff agreed to work for defendant as a baker at a weekly wage of $20 from that date “until the winter was over”; that in August, 1914, plaintiff procured another position, and after being absent one day returned to the employment of defendant at a wage of $17 per week, upon the statement of defendant that he would keep plaintiff “over the winter”; that defendant discharged plaintiff without cause on the 8th of November, 1914, and that plaintiff was unable to secure other employment until February 15, 1915, when he obtained a position at $23 per week; and further found that plaintiff was entitled to recover $85 as damages from defendant for his breach of contract. A perusal of the testimony sustains, in our opinion, the court’s findings. Defendant, however, urges for reversal that the contract was not for a definite- time, that defendant discharged plaintiff, as he lawfully might, and that plaintiff at the utmost cannot recover for more than one week’s wages. We are unable to acquiesce in these contentions. In the first place, the contract was for a definite time. We think that the agreement made in May for an employment to continue “until the winter was over” is definite. Astronomically, winter begins in the latitude in which Chicago is situate when the sun enters Capricorn, at which time the sun is at its greatest distance from the equator, or at the winter solstice, about December 22nd, and ends with the commencement of the vernal equinox, which occurs about March 21st. This is a period of three months. In the United States the winter months are conventionally reckoned as comprising the months of December, January and February. Among other things, the court will take judicial notice of the seasons of the year; therefore, by which ever method winter is measured, it comprises three months. This makes the contract certain as to time. The right to discharge plaintiff rests in the contention that he failed to return at the command of defendant on a Saturday evening after having, with the assumed assent of his employer, completed his work, for the purpose of cleaning out the ashes in the furnace. Plaintiff was a union baker, and it is not denied that nine hours constituted a union baker’s day’s work. On the Saturday in question plaintiff had worked three and one-half hours in excess of that time. We think the evidence demonstrates that the cleaning of the ashes from the furnace was not a part of plaintiff’s duty as a baker, but that that duty devolved upon plaintiff’s assistant. The work of the servant, without any specific agreement, must be done to the satisfaction of his employer; this is implied in every contract of employment. Defendant makes no contention that plaintiff’s service as a baker was not satisfactory. His discharge, therefore, for not removing the ashes was arbitrary and not justified by the terms of the employment contract. While it might be conceded that defendant had the right to discharge plaintiff “for any reason,” defendant in fact discharged plaintiff without any reason and without cause. Margulies v. Oppenheimer, 159 Ill. App. 520. In so doing he breached the contract and is liable for the damages which the trial court assessed against him. The judgment of the Municipal Court being without error is affirmed. Affirmed.